Citation Nr: 0833303	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The veteran's current bilateral hearing loss and tinnitus 
began many years after service and are not shown by the 
medical evidence of record to be related to his military 
service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's December 2005 letter advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection herein.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has made all reasonable 
attempts to obtain the veteran's complete service medical 
records.  A response from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, received in January 
2006, indicated that the veteran's service medical records 
had been destroyed by a fire at NPRC.  In February 2006, the 
RO obtained available treatment records related to the 
veteran from the Surgeon General Hospital documents.  The 
veteran was informed of the incomplete nature of his service 
records through the RO's March 2007 correspondence to the 
veteran, entitled Records Unavailability Finding.  
Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The RO has also obtained the veteran's identified VA medical 
treatment records and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board further finds that a 
medical examination is not required as there is no evidence 
of record indicating that the veteran's hearing loss and 
tinnitus occurred during his service or for many years 
thereafter.  The veteran's report of separation, dated in 
March 1955, noted normal findings regarding the veteran's 
ears.  The report also indicated that whispered and spoken 
voice testing revealed findings of 15/15, bilaterally.  
Following his discharge from the service, the first reference 
to hearing loss or tinnitus is not shown until June 1999, 
over forty-four years after the veteran's discharge.  
Moreover, during this time frame, a VA physical examination, 
performed in October 1979, noted that the veteran denied 
having any complaints relating to his ears, and that no 
hearing loss was noted on examination.  Accordingly, the 
record does not provide an indication that the veteran's 
hearing loss or tinnitus or persistent or recurrent symptoms 
of these conditions may be associated with the veteran's 
service, and as such a VA examination is not needed in this 
case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is seeking service connection for hearing loss 
and tinnitus.  He attributes these conditions to inservice 
exposure to loud noise from heavy artillery.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Historically, the veteran served on active duty in the Army 
from April 1953 to March 1955.  His report of separation, 
Form DD 214, noted that his most significant duty assignment 
was with Company B, 249th Engineering Battalion.  The report 
listed his inservice specialty number as "1014", which 
represents an amphibious wheel motor maintenance sergeant.  
The report also noted that the veteran had completed training 
in wheeled vehicle repair.

Although his complete service medical records could not be 
located, the veteran's separation examination, performed in 
March 1955, noted that his ears were normal.  The report also 
noted that whispered voice and spoken voice testing revealed 
findings of 15/15, bilaterally.

A post service VA physical examination, performed in October 
1979, noted that the veteran had no complaints regarding his 
ears.  Physical examination revealed that his ears were 
normal.  The report also indicated that no hearing loss was 
noted.

A treatment report, dated in June 1999, noted the veteran's 
history of acute hearing loss for the past week, with a 
history of tinnitus for years.  Physical examination revealed 
both tympanic membranes to be intact, with the left 
exhibiting some mild erythema anteriorly.  The report 
concluded with an assessment of acute hearing loss.

In November 2005, the veteran was seen for an audiological 
consultation.  The report noted the veteran's history of 
bilateral hearing loss for the past several years, worse on 
the left.  The report noted that the veteran was unsure why 
his left ear was worse, but that he did say he had mumps as a 
child, and that for a few years he was a bulldozer operator, 
which exposed him to more noise on the left side.  The 
veteran also report having tinnitus for the past several 
years.  The report noted the veteran's military noise 
exposure to artillery, small arms fire, and generators, 
without the use of hearing production.  The report also noted 
his occupational noise exposure which included working in 
noisy places for approximately forty years, without the use 
of hearing production.  Following an audiological 
examination, the report concluded with diagnosis of mild 
sloping the severe sensorineural hearing loss in the right 
ear, and mild to profound sensorineural hearing loss in the 
left ear.  

A treatment report, dated in December 2005, noted the 
veteran's complaints of tinnitus since his discharge from the 
service, along with an occasional episode of vertigo with 
nausea.  The report noted that the veteran was exposed to 
noise in service and as a heavy equipment operator following 
his discharge from the service.  Following audiological 
examination, the veteran was diagnosed with mild sloping the 
severe sensorineural hearing loss in the right ear, and mild 
to profound sensorineural hearing loss in the left ear.  

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for either bilateral 
hearing loss or tinnitus.

The veteran's separation examination, performed in March 
1955, noted normal findings concerning the veteran's ears.  
Thereafter, a post service VA physical examination, performed 
in October 1979, stated that the veteran had "no 
complaints" regarding his ears, and a physical examination 
conducted at that time revealed normal findings.  The report 
also indicated that no hearing loss was noted on examination.  
Thereafter, post service records failed to document any 
complaints or diagnosis of hearing loss or tinnitus for more 
than forty-four years after his discharge from the service.  
This period without complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claims herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although tinnitus is capable of lay 
observation, the Board finds that this extended period 
without complaint or treatment for tinnitus, as well as the 
absence of any tinnitus complaints in his separation 
examination or his post service October 1979 examination must 
also be considered.  Id., see also Charles v. Principi, 16 
Vet. App. 360, 374-75 (2002). 

In this case, the veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the veteran's contentions that his current bilateral hearing 
loss and tinnitus are related to his military service, as a 
layman, cannot be considered competent evidence on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, in the absence of competent medical evidence that the 
veteran's bilateral hearing loss and tinnitus are related to 
his military service, the preponderance of the evidence is 
against the veteran's claims for service connection.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


